Citation Nr: 0009924	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-15 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative lumbar laminectomy, degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
September 1991.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The veteran appealed the denial of his claim of entitlement 
to a rating in excess of 10 percent for postoperative lumbar 
laminectomy in June 1998.  During the pendency of this 
appeal, his postoperative lumbar laminectomy evaluation was 
increased to 20 percent, but because this was not a full 
grant of the benefit sought on appeal, his claim is now 
properly before the Board.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran has chronic low back pain and narrowing of 
the interspace between his L4-L5 vertebral bodies, but the 
recurrent attacks are moderate, his whole spine does not list 
to the opposite side, and he does not have marked or severe 
limitation of forward bending of his lumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
postoperative lumbar laminectomy, degenerative changes have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he had a lumbar laminectomy in 
February 1991 during service, and that his symptoms have 
worsened over the previous few years so that his disability 
evaluation should now be increased in excess of 20 percent.  
As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his postoperative lumbar 
laminectomy, degenerative changes is plausible and capable of 
substantiation.  Therefore, the claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Caffrey v. Brown, 6 Vet.App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App.629, 632 (1992).  When a veteran 
submits a well-grounded claim, the VA must assist him in 
developing facts pertinent to that claim.  In this case, the 
veteran has been afforded multiple VA examinations and the 
necessary treatment records have been obtained.  The Board is 
satisfied that the record contains all available relevant 
evidence regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
postoperative lumbar laminectomy, degenerative changes.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary 
considerations, except as noted below, which would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Service connection was established for postoperative lumbar 
laminectomy, degenerative changes in a December 1992 rating 
decision and a 10 percent disability evaluation was assigned 
under Diagnostic Code (DC) 5293.  In a November 1998 hearing 
officer's decision, the assigned evaluation was increased to 
20 percent.  The Rating Schedule provides a 20 percent 
evaluation for intervertebral disc syndrome when moderate and 
characterized by recurring attacks; 40 percent when severe 
and characterized by recurring attacks with intermittent 
relief; and 60 percent when pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

The VA Office of General Counsel has determined that the 
rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  However, a corollary 
of the decision is that ratings cannot be assigned for both 
limitation of motion and intervertebral disc syndrome without 
violating the prohibition against pyramiding of ratings 
because intervertebral disc syndrome has been found to 
implicate limitation of motion.  VAOPGCPREC 36-97.

The Rating Schedule provides a 20 percent evaluation for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, and 40 percent with severe lumbosacral 
strain manifested by listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).

The Rating Schedule provides a 20 percent evaluation for 
limitation of motion of the lumbar spine when moderate and 40 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).

The RO initially assigned a 10 percent rating based on an 
October 1992 VA examination report.  The examiner in October 
1992 noted that the veteran had an L4-L5 lumbar laminectomy 
in February 1991.  He had mild scoliosis and it hurt at 
night.  He had spasms of the left lateral thigh and chronic 
pain.  The veteran indicated that he was able to walk five to 
seven miles daily, but that he could no longer run.  He had 
forward flexion to 105 degrees, backward extension to 15 
degrees, left lateral flexion to 30 degrees, right lateral 
flexion to 40 degrees, rotation to the left of 60 degrees, 
and rotation to the right of 60 degrees.  The examiner stated 
that there was no objective evidence of pain on range of 
motion.  Straight leg raising was positive on the left.  Mid-
thigh was 20 inches bilaterally, and mid-calf was 13 inches 
bilaterally.  X-rays of the lumbar spine revealed a moderate 
levoscoliosis of the lumbar curve and L4-L5 laminectomy, 
degenerative arthritic spurring.  The examiner diagnosed 
status post L4-L5 laminectomy, osteoarthritis of the lumbar 
spine.

An outpatient treatment record of March 1998 shows that the 
veteran expressed enthusiasm at a workshop after he 
discovered that physical stretching and exercises would be 
helpful.  He said that he planned to exercise daily by 
beginning a walking routine.  He indicated in April 1998 that 
Demerol helped his back pain, but he did not want to use the 
drug because he did not like "feeling drugged."  He said 
that other medications were less helpful.  The veteran stated 
that he believed his back symptoms were serious enough so 
that he would be unable to pass a military fitness test.  The 
outpatient treatment records also reflect that the veteran 
had chronic low back pain, improved.  

According to a May 1998 VA examination report, the veteran 
worked as a truck driver for a lumber company after returning 
to civilian life.  In his capacities as an employee, he was 
required to unload the lumber and timber manually, and he 
eventually left after three years for non-medical reasons.  
He had been employed as a guard at a prison for the prior two 
years, and he stated that he had to bend over and search 
inmates at least 100 times per day.  The veteran indicated 
that he had missed 30 to 40 days of work in the past two 
years because of his back.  On physical examination, the 
veteran walked in a semi-stooped position.  He was able to 
remove his shoes and socks with only minimal amount of 
apparent pain.  An examination of the back showed that the 
pelvis was level.  He did not have list or scoliosis and 
there was no spasm.  The veteran complained of pain on 
attempted flexion beyond 60 degrees, extension beyond neutral 
position, or lateral bending to either side beyond 15 
degrees.  Neurological examination of the lower extremities 
showed that heel and toe gait were normal.  Straight leg 
raise was negative.  The deep tendon reflexes were 2+ 
overall.  Peripheral sensation and pulses were normal.  The 
veteran was diagnosed with postoperative lumbar laminectomy 
and diskectomy.  The examiner stated that although the 
veteran had multiple subjective complaints of pain and 
tightness, they were not substantiated by the objective X-ray 
and physical findings.  According to the VA examiner, the 
veteran had exaggerated his symptoms during the interview, 
and the fact that he had worked for the prior two years in a 
fairly strenuous position led the examiner to the conclusion 
that there had not been "any significant change" in the 
veteran's status since he left active duty.

The veteran complained of back pain for three days in August 
1997.  According to the medical report from Emmett McWoods, 
Jr., M.D., the veteran indicated that he was having muscle 
spasms and that he had been taking Ibuprofen without 
significant relief.  The veteran was able to flex to 70 
degrees with discomfort and extend to minus 10 degrees with 
discomfort.  He had pain with tilting bilaterally and pain 
with rotating.  Straight leg raise was negative bilaterally 
and his tactile sensation was intact.  Dr. McWoods assessed 
acute low back pain.

Private medical records also show that the veteran complained 
of low back pain in June 1998.  A private outpatient 
treatment record of August 1998 reflects that the veteran 
reported chronic back pain.  Although the examiner indicated 
that he believed that the veteran was on 30 to 40 percent 
disability for his low back pain, the record reflects that 
the veteran had a 10 percent disability evaluation for his 
postoperative lumbar laminectomy at that time.  As stated 
above, the rating for his back disorder was later increased 
to its present level of 20 percent.  Lirio Mahmoud, M.D., 
reported that the veteran occasionally had frequent 
exacerbation, especially when he had to search about 300 
prisoners in connection with his occupational duties.  
Objective examination showed tightness and spasm noted on the 
pleural lumbar area bilaterally all the way to the thoracic 
area.  Straight leg test was negative and the veteran was 
able to flex to about 70 to 80 degrees with discomfort.  
Tilting and lateral bending were also impaired.  Dr. Mahmoud 
assessed chronic back pain with exacerbation, secondary to 
strain.

Outpatient treatment records from the VA Medical Center 
Kansas City dated between May 1998 and January 1999 
predominantly concern psychological issues, rather than 
musculoskeletal issues, although the veteran complained on 
several occasions of back pain.  However, there are no 
relevant objective findings associated with these progress 
notes regarding the veteran's lumbar back symptomatology.  
However, a progress note of July 1999 shows that the veteran 
complained of worsening back pain over the prior week or two.  
The veteran denied trauma to the area and he stated that the 
pain was episodic and sharp, not related to motion or 
posture, and localized to the midline of his lower back.  The 
examiner assessed low back pain.

The medical evidence of record shows that the veteran has had 
numerous complaints of back pain and recently he has 
indicated that he has acute pain and that medication does not 
give him much relief.  Nevertheless, the Board concludes that 
the criteria for an evaluation in excess of 20 percent for 
postoperative lumbar laminectomy, degenerative changes have 
not been met.  See 38 C.F.R. § 4.71a.  Actually, the VA 
examiner in May 1998 noted that the veteran was able to 
unload timber off of a truck for three years and that he 
worked as a guard in a prison since 1996, during which time 
he was able to bend over and search about 100 prisoners per 
day.  Thus, it appeared to the VA examiner in May 1998 that 
the veteran did not have "any significant change" in his 
lumbar back symptomatology despite his complaints of pain.  
The examiner indicated that these complaints were not 
substantiated by the objective physical findings and the X-
rays.  Moreover, the veteran removed his socks and shoes 
without apparent difficulty and his heel and toe gait were 
normal.  Although apparently the veteran has had some 
intervertebral disc syndrome attacks, no medical examiner has 
characterized his symptoms as "severe" or stated that he has 
only intermittent relief from recurring attacks.  38 C.F.R. 
§ 4.71a; DC 5293.  Instead, Dr. Mahmoud indicated that the 
veteran was susceptible to attacks when he searched up to 300 
prisoners per day.  Coupled with the March 1998 outpatient 
treatment record showing that the veteran's chronic low back 
pain was "improved," and the preponderance of the medical 
evidence is against the claim of entitlement to a rating in 
excess of 20 percent.

The veteran apparently had an intervertebral disc syndrome 
attack in July 1999 and he has reported that medications do 
not significantly abate his pain symptom, but the 20 percent 
evaluation more closely approximates his lumbosacral 
symptomatology because there has been little in the way of 
clinical support of the severity of his pain symptoms.  On an 
occupational level, the veteran has been able to function at 
his job as a guard in a prison, and he was further able to 
work unloading a truck for three years.  He has stated that 
he missed 30 to 40 days of work because of his back, but once 
again this is not documented by a secondary source.  The 
veteran's representative has requested that the Board 
consider the provisions of 38 C.F.R. § 3.321(b)(1) on account 
of marked interference with employment, but there is no 
evidence of record that the veteran has been fired or forced 
to resign from his current position as a result of his 
service-connected disability.  Rather, the veteran appears to 
be gainfully employed and the evidence of record does not 
reflect marked interference as to necessitate application of 
that provision.

With regard to DC's 5292 and 5295, the veteran is also not 
entitled to an increase in his postoperative lumbar 
laminectomy disability evaluation.  The veteran's spine in 
May 1998 did not list to either side and he did not have 
spasm at that time.  Although a private outpatient treatment 
record reflects that there was tightness and spasm in August 
1998, the record does not show a severe lumbosacral strain 
with listing of the whole spine to the opposite side or a 
positive Goldthwait's sign and marked limitation of forward 
bending.  The record consistently shows that the veteran is 
able to flex to about 70 degrees with discomfort.  For all of 
these reasons, an evaluation in excess of 20 percent is not 
warranted for the veteran's postoperative lumbar laminectomy, 
degenerative changes.

In addition, with respect to the veteran's complaints of 
continual pain, the Board notes that the Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40 and 
4.45.  See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca 
v. Brown, supra.  As noted above, in a precedent opinion, the 
VA General Counsel has held that disabilities rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, involved limitation of 
motion, which warranted consideration based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.


ORDER

Entitlement to a rating in excess of 20 percent for 
postoperative lumbar laminectomy, degenerative changes is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

